     Case 1:16-cv-01299-NONE-JLT Document 57 Filed 06/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    RANDY LANGLEY,                                   Case No.: 1:16-cv-01299-NONE-JLT (PC)
12                       Plaintiff,                    ORDER DIRECTING DEFENDANTS TO
                                                       SUBMIT SUPPLEMENT TO MOTION
13            v.                                       FOR SUMMARY JUDGMENT
14    E. GARCIA; G. COOK,
15                       Defendants.
16

17          Defendants filed a motion for summary judgment on March 27, 2020. (Doc. 52.) Plaintiff

18   has filed an opposition, to which Defendants have filed a reply. (Docs. 54, 55.) In their motion,

19   Defendants reference videos of the incident at issue. (Doc. 52-1 at 5, 7, 13, 19.) Plaintiff also

20   references the videos in his opposition. (Doc. 54 at 1, 2.) However, no party lodged the videos

21   with the Court. In exhibits to their motion, Defendants provide sheets of paper that note video

22   identification numbers and timestamps (Docs. 52-9–52-15), and they cite to these exhibits in their

23   Statement of Undisputed Facts (Doc. 52-2 at 2). However, without the videos themselves, or

24   declarations describing the videos, the timestamps are unilluminating.

25   ///

26   ///

27   ///

28   ///
     Case 1:16-cv-01299-NONE-JLT Document 57 Filed 06/22/20 Page 2 of 2


 1         Accordingly, within 14 days, Defendants SHALL lodge the videos with the Court.

 2
     IT IS SO ORDERED.
 3

 4      Dated:   June 19, 2020                           /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                  2
